                    IN THE UNITED STATE DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                               BUTTE DIVISION

 KASEY MARJAMAA

                  Plaintiff,                     Cause No. CV 18-00013-BMM

 v.
                                                    ORDER GRANTING
 LINCARE INC.,                                    PLAINTIFF’S MOTION TO
                                                         DISMISS
                  Defendant.




       Upon the Motion of the plaintiff and good cause appearing therefore, IT

IS HEREBY ORDERED that the Plaintiff’s Motion to Dismiss be granted. The

above-captioned cause is hereby dismissed with prejudice.



       DATED THIS 18th DAY OF June, 2019




1 Order Granting Plaintiff’s Motion to Dismiss
